Citation Nr: 0615241	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling, including entitlement to a 
rating higher than 30 percent prior to September 23, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1956 to December 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the benefit sought on 
appeal. 

The Board initially considered this appeal in August 2005 and 
remanded the appeal for further development of the medical 
record.  In a November 2005 rating decision, the RO granted 
an increase in rating to 60 percent from 30 percent effective 
September 23, 2005.  As the veteran has not been granted the 
maximum benefit allowed, the veteran is presumed to be 
seeking a 100 percent evaluation and the claim is still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's asthma has been manifested by forced 
expiratory volume in one second (FEV-1) of 43 percent of 
predicted value, and diagnosed as having severe asthma, with 
the disability being at this level of severity since his VA 
pulmonary function tests (PFTs) performed on July 25, 2001.


CONCLUSIONS OF LAW

1.  Criteria for a rating of 60 percent for asthma have been 
met as of July 25, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.1-4.16,  4.97, Diagnostic Code 6602 
(2005).

2.  Criteria for a rating higher than 60 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.1-4.16,  4.97, Diagnostic Code 6602 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2002 and September 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for an increased 
rating and he was given specific notice with respect to the 
elements of increased rating claim.  Although the veteran was 
not provided notice regarding the awarding of an effective 
date, the Board finds this to be harmless error as the 
veteran is granted the increased rating from the date of 
entitlement,  which is before the date the veteran submitted 
his claim for an increased rating.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the May 2002 letter was issued 
before the September 2002 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran has been service connected for asthma since 
December 1959.  In October 2001, the veteran filed a claim 
for an increased rating, asserting that his asthma had 
worsened.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  VA regulations provide 
that a single rating will be assigned for the veteran's 
disability which reflects the predominant disability.  See 38 
C.F.R. § 4.96.

The veteran's disorder is currently rated under Diagnostic 
Code 6602, located in 38 C.F.R. § 4.97, for bronchial asthma.  
Under this code, a 30 percent rating will be assigned to a 
veteran having PFTs results showing FEV-1 of 56 to 70 percent 
of predicted value or the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 56 to 
70 percent.  The 30 percent rating is also warranted if the 
veteran has daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 
higher rating of 60 percent is given when the veteran has 
FEV-1 results of 40 to 55 percent of predicted value or he 
has a ratio of FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteriods.  
The schedule provides for a 100 percent rating for asthma if 
the veteran's FEV-1 results are less than 40 percent of 
predicted value or the ratio of FEV-1/FVC is less than 40 
percent, the veteran has more than one attack per week with 
episodes of respiratory failure or the asthma requires daily 
use of systemic (oral or parenteral) high dose 
corticosteriods or immuno-suppressive medications.  
Supplementary information published in 1996 with the 
promulgation of the amended rating criteria for the 
respiratory system noted that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy and suggested that post-
bronchodilator findings are the standard basis of comparison 
of pulmonary function.  See 61 Fed. Reg. 46,723 (Sept. 5, 
1996).

The veteran has sought medical treatment for his asthma at VA 
facilities.  PFTs performed in July 2001 show that he had a 
FEV-1 result of approximately 56 percent of predicted value, 
post bronchodilator.  In June 2002, the veteran underwent a 
VA medical examination.  The examiner noted that the 
veteran's asthma symptoms were becoming more severe and 
diagnosed the veteran as having moderately severe asthma.  At 
the time of the VA examination, the veteran did not undergo 
new PFTs.

In the July 2005 remand, the Board noted that the veteran's 
FEV-1 result was one point from the result range for the 60 
percent rating.  At that time, the Board also noted that in 
the June 2002 VA medical examination, while providing many 
details of the veteran's symptoms, the examiner did not make 
additional findings that conform to the criteria in the 
schedule.  As such, the Board remanded the veteran's appeal 
to allow for an additional VA medical examination that would 
evaluate if the veteran's current disability should be 
properly rated above 30 percent disabling.

The additional VA medical exam was performed in September 
2005.  The examiner diagnosed severe asthma, which is being 
treated by the veteran inhaling steroids twice daily.  The 
examiner also noted that the veteran had three exacerbations 
in the last year that required oral corticosteroids and 
antibiotics.  Although the examiner noted that the veteran 
had a FEV-1 of 43 percent of predicted value and a ratio of 
FEV-1/FVC of 64 percent, the lab results attached to the 
examiner's report show that the numbers given in the report 
where before the administering of a bronchodilator.  As 
noted, for VA purposes, the preferred testing results are 
those obtained after the administering of a bronchodilator.  
The veteran's post-bronchodilator results were FEV-1 of 62.1 
percent of predicted value and a ratio of FEV-1/FVC of 66.7 
percent.

The RO issued a rating decision and a supplemental statement 
of the case dated November 2005.  The RO found that a 60 
percent rating was warranted, citing that the PFTs performed 
at the September 2005 VA medical examination showed that the 
veteran had a FEV-1/FVC ratio of 51 percent.  Although this 
is a misreading of the lab results and the veteran's PFT 
results warrant a 30 percent rating, the Board, nevertheless, 
finds that the veteran's asthma is properly rated as 60 
percent disabling due to the veteran's additional symptoms..  

The veteran's three courses of systemic corticosteroids in 
the previous year satisfies one criteria under the 60 percent 
rating.  Although not all the criteria of the 60 percent 
rating are met, the Board notes that is not necessary.  See  
38 C.F.R. § 4.21.  The doubt created by evidence that the 
veteran's asthma is not severe enough to warrant a 60 rating 
does not fully counter the evidence supporting a  60 percent 
rating and does not rise above reasonable doubt.  See  38 
C.F.R. § 4.3.  

As noted, the Board's August 2005 remand in the case was to 
allow for further development in order to see if the 
veteran's asthma disability was entitled to a rating higher 
than 30 percent because the previous VA medical examination 
did not include information about all criteria evaluated 
under Diagnostic Code 6602.  The Board finds no indication 
that that veteran's asthma increased in severity between the 
time of the July 25, 2001, VA medical examination and the one 
performed in September 2005.  July 25, 2001, is the date of 
the first PFTs showing an increase in disability and are the 
tests incorporated by reference in the June 2002 VA medical 
examination.  Considering all the evidence of record, the 
Board finds that the veteran's disability has warranted a 60 
percent rating since July 25, 2001, the earliest date the 
record indicates that the veteran's disability had increased.

The 100 percent rating is not warranted because the veteran's 
examinations do not demonstrate that he has a FEV-1 result or 
a ratio of FEV-1/FVC that approximates the level of reduced 
respiratory function encompassed by that rating nor is there 
evidence that the veteran experiences any other of the 
criteria, such as more than one attach per week with episodes 
of respiratory failure.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The examiner noted in the September 2005 VA medical 
examination report, based on history provided by the veteran, 
that the veteran had missed 11 days of work during the 
previous year.  In addition, the examiner noted that the 
veteran must use medications daily and cannot do any physical 
exertion such as yard work or hiking.  This evidence 
indicates that the veteran's asthma is quite severe.  This 
evidence, however, does not show that an extra-schedular 
rating is required as these symptoms do not indicate that he 
is frequently hospitalized or that his asthma interferes with 
his ability to work to a greater extent than contemplated by 
the schedule.  Consequently, absent evidence of industrial 
impairment beyond that contemplated by the assignment of a 60 
percent rating for asthma, the Board finds that the 
evaluation currently assigned adequately reflects the 
clinically established impairments experienced by the 
veteran.

Therefore, the Board has concluded that a preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 60percent.  The veteran's request for a higher 
rating for asthma is denied.


ORDER

A 60 percent rating for asthma is granted as of July 25, 
2001, subject to the laws and regulations governing the award 
of monetary benefits.

A rating higher than 60 percent for asthma is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


